In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 21-920V
                                        UNPUBLISHED


    AMY LALLA,                                              Chief Special Master Corcoran

                        Petitioner,                         Filed: September 1, 2022
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Cynthia Manchester, Levene Gouldin & Thompson, LLC, Vestal, NY, for Petitioner.

Tyler King, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT1

      On February 11, 2021, Amy Lallla filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (SIRVA) resulting from an influenza (flu) vaccination she received on
October 29, 2019. Petition at 1. Petitioner further alleges that the vaccination was
administered within the United States, her symptoms persisted for more than six months,
and neither she, nor any other party, has ever received compensation in the form of an
award or settlement for her vaccine-related injury. Petition at 1, 4-5. The case was
assigned to the Special Processing Unit of the Office of Special Masters.



1 Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        On August 18, 2022, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at
1. Respondent found that “[P]etitioner has satisfied the criteria set forth in the Vaccine
Injury Table (“Table”) and the Qualifications and Aids to Interpretation for a flu Table
SIRVA.” Id. at 4. Specifically, Respondent determined that “petitioner had no history of
pain or dysfunction in her left shoulder prior to receiving the flu vaccine; pain occurred
within 48 hours after receipt of an intramuscular vaccination; the pain and reduced range
of motion were limited to the shoulder in which the vaccine was administered; and no
other condition or abnormality would explain petitioner’s symptoms. In addition, given the
medical records outlined above, the statutory six-month sequelae requirement has been
satisfied.” Id. Respondent further agrees that that the scope of damages to be awarded
is limited to Petitioner’s left SIRVA and its related sequelae only. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

      IT IS SO ORDERED.

                                                       s/Brian H. Corcoran
                                                       Brian H. Corcoran
                                                       Chief Special Master




                                            2